Citation Nr: 9905989	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  92-18 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to an evaluation in excess of 20 percent for 
arthritis of the right knee.

3.  Entitlement to an evaluation in excess of 20 percent for 
arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from June 1945 to May 1946, 
and from May 1948 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the North Little 
Rock, Arkansas, regional office (RO) of the Department of 
Veterans Affairs (VA).  

These matters were previously before the Board in February 
1993, September 1994, and September 1997.  They were remanded 
at those times for additional evidentiary development.  The 
requested development has been completed, and the case has 
been returned to the Board for further consideration.  

The evaluations of the veteran's service connected knee 
disabilities were each increased to 20 percent following the 
September 1997 remand.  As this is not the highest available 
evaluation for these disabilities, and as the veteran has not 
expressed satisfaction with the 20 percent ratings, they 
remain on appeal.  AB v. Brown, 6 Vet. App.  35 (1993).  


FINDINGS OF FACT

1.  The treatment received for low back pain during active 
service was for an acute and transitory condition, and the 
evidence does not show that a chronic lumbar spine disability 
developed either during service or during the presumptive 
period following discharge from service.  

2.  The veteran's current lumbar spine disability developed 
several years after discharge from service, and there is no 
medical opinion that relates this disability to the treatment 
for low back pain received during active service.  

3.  The range of motion of the right knee has been measured 
at no worse than zero to 80 degrees, without evidence of 
active gout, ankylosis, or instability.  

4.  The range of motion of the left knee has been measured at 
no worse than zero to 80 degrees, without evidence of active 
gout, ankylosis, or instability.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred due to active 
service, nor may it be presumed to have been incurred due to 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (1998).  

2.  The criteria for an evaluation in excess of 20 percent 
for the veteran's arthritis of the right knee have not been 
demonstrated.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71, Codes 5002, 5003, 
5010, 5017, 5256, 5257, 5260, 5261 (1998).  

3. The criteria for an evaluation in excess of 20 percent for 
the veteran's arthritis of the left knee have not been 
demonstrated.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71, Codes 5002, 5003, 
5010, 5017, 5256, 5257, 5260, 5261 (1998).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The veteran contends that the has developed a low back 
disability as a result of active service.  He notes that he 
was treated for back pain on several occasions during 
service, and he believes that this represented the earliest 
manifestation of his current chronic back disability.  In 
addition, the possibility that his back disability is related 
or has been aggravated by his service connected knee 
disabilities has been raised.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If arthritis becomes 
manifest to a degree of 10 percent within one year of 
separation from active service, then it is presumed to have 
been incurred during active service, even though there is no 
evidence of arthritis during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

Initially, the Board finds that the veteran has submitted 
evidence of a well grounded claim, and that all relevant 
evidence has been obtained.  38 U.S.C.A. § 5107.  

The service medical records show that the veteran was treated 
for low back pain in December 1951.  He stated that he had 
first noted back pain about seven months previously.  There 
was no history of a back trauma, and no history of prior back 
pain.  The pain persisted at all hours of the day or night, 
and would wake the veteran from sleep.  On examination, there 
was tenderness over the sacrum and lumbosacral area.  There 
was no limitation of motion and no muscle spasm.  Straight 
leg raising was normal, but a neurological examination 
revealed a diminished sensation to pinprick over the lateral 
aspect of the left thigh and foot.  The veteran was treated 
with bed rest and heat.  He was seen again after a week of 
treatment.  There was no improvement in his condition, but no 
acute pain, and he began to be treated as an outpatient with 
back support.  The diagnosis was changed to observation, 
surgical, (spondylolisthesis).  The veteran was eventually 
returned to light duty with his back strapped.  

February 1957 records show that the veteran was seen for pain 
in his lower back.  He was treated with heat lamp and a rub 
down.  

In March 1960, the veteran was seen for complaints of 
increased urination, associated with dysuria and mid lumbar 
back pain.  

The remainder of the veteran's service medical records are 
negative for treatment or diagnosis of a back disability.  
Every periodic examination of record, including his June 1969 
retirement examination, stated that the spine was normal.  

The post service medical evidence includes the report of a 
November 1969 VA examination.  The veteran did not offer any 
complaints regarding his back.  The examination was negative 
for a back disability.  

The first post service records to show treatment for a back 
disability are VA treatment records from April 1975, which 
show that the veteran was seen for back pain.  He had 
localized lumbosacral pain which did not radiate into either 
leg.  Following examination, the diagnosis was lumbosacral 
strain.  These records did not express an etiology of this 
disability.  

June 1975 VA treatment records show that the veteran 
continued to have problems with his back.  His examination 
revealed that his condition was unchanged.  Additional June 
1975 records show that the veteran was seen for physical 
therapy.  His examination was normal with the exception of 
limited range of motion of the lumbar spine with muscle 
spasms.  

VA records dated April 1976 show that the veteran was seen 
for complaints of anxiety.  He stated that he started having 
problems with his nerves approximately one year before when 
he had been hospitalized for low back pain.  

The veteran was afforded a VA examination in February 1981.  
He noted low back distress.  After the examination, the 
diagnoses included lumbar disc disease, suspected clinically.  
An X-ray study of the lumbar spine conducted at that time 
revealed mild rotoscoliosis of the lumbar spine with 
convexity to the left, and degenerative arthritic changes of 
the lumbar spine particularly at the L5 to S1 level.  An 
opinion as to the etiology of this disability was not 
provided.  

VA records from May 1986 show that the veteran was seen for 
increased pain around his mid back.  The impressions included 
back pain and prostatic nodule.  

September 1987 records state that the veteran was seen for 
chronic back pain.  The impression was degenerative joint 
disease of the lumbar spine.  

April 1990 VA treatment records show that the veteran 
complained of arthritis that had been present since 1949.  
His back had a normal range of motion, and was nontender.  
The diagnosis was chronic arthralgia.  September 1990 records 
show that the veteran was seen for several complaints, 
including low back pain.  

The veteran underwent a private disability examination in May 
1990.  He had a history of back and leg pain for 30 years.  
There had been increased pain for the past five years.  An X-
ray study revealed degenerative disc disease of the 
lumbosacral spine, with narrowed disc space at L4 to L5, and 
L5 to S1.  The diagnoses included osteoarthritis.  

The veteran underwent an additional VA examination in 
November 1990.  He complained of constant pain in the lower 
back, and intermittent numbness of the legs.  Following 
examination, the diagnoses included arthritis of the lumbar 
spine.  There was no discussion regarding the etiology of 
this disability.  An X-ray study of the lumbar spine was 
conducted as part of the examination.  There was no evidence 
of spondylolysis or spondylolisthesis.  The impression was 
normal lumbosacral spine series.  

An additional orthopedic consultation was conducted in 
January 1991.  The veteran stated that his lower back had 
been bothering him since 1949.  An X-ray study conducted at 
this time showed mild scoliosis, believed to be longstanding, 
as well as narrowing of the L5 to S1 interspace and an 
osteophyte formation off of L5.  The impression was 
degenerative disc disease, L5 to S1.  The etiology of this 
disability was not noted.  

A June 1991 note from the veteran's private doctor states 
that he had cared for the veteran since January 1974 for 
several disabilities, including inflammatory and degenerative 
arthritis with muscle spasm.  The doctor did not specifically 
state that this included arthritis of the back.  An 
additional note dated May 1993 essentially repeats the same 
assertions contained in the first note.  

The veteran appeared at a hearing before the undersigned 
member of the Board in September 1992.  He testified that his 
low back problems had begun in the early 1950s.  The only 
treatment he had received was heat.  He had begun to receive 
treatment from his private doctor sometime after service for 
his back disability.  The veteran testified that his symptoms 
had never improved, and that they had continued over the 
years.  See transcript.  

The veteran underwent a VA orthopedic examination in 
September 1993.  He stated that his back had been hurting him 
for 20 years.  On examination, there was no list or 
scoliosis.  An X-ray study noted narrowing at L5 to S1.  The 
impression was degenerative disc disease, L5 to S1.  

The veteran was treated for neuropathy of the lower 
extremities in March 1994.  He stated that he had experienced 
problems with his legs for one and a half years.  The 
impression was neuropathy of uncertain etiology.  

At a January 1995 VA examination, the veteran complained of 
multiple joint arthritis, including his back.  He stated that 
there had been no particular injury in service, although he 
had been banged up at times.  After examination and review of 
the record, the examiner stated that the veteran had 
degenerative changes of the lumbar spine that were 
commensurate with his age.  The symptoms of back pain in 
service without a definite diagnosis were noted.  

The veteran underwent a VA rheumatology examination in July 
1996.  He was noted to have a long history of low back pain.  
After examination, the diagnosis was minimal degenerative 
joint disease, with no objective findings to support his 
complaints.  

The veteran was afforded a VA orthopedic examination in July 
1998.  He did not recall any specific injury to his back, and 
he did not recall being treated during service for back 
complaints.  However, a review of the service medical records 
revealed treatment in May 1945, December 1951, and May 1957 
for low back pain.  Following examination, the impressions 
included degenerative arthritis of the lumbar spine, 
degenerative discopathy of L4 to L5 and L5 to S1, and 
degenerative disease, facets, at L4 to L5 and L5 to S1.  The 
examiner stated that he was unable to directly relate the 
present complaints and findings to those complaints that were 
described in the service medical records and to the 
treatments received at that time.  In addition, it was not 
likely that that arthritis of the knees caused the veteran's 
low back disability.  

The veteran was also afforded a VA neurological examination 
in July 1998.  The veteran gave a history of falling from a 
firetruck in 1949.  He had injured his knees, and then fallen 
over backwards and landed on his buttocks, and injured his 
low back in the process.  He had developed occasional 
intermittent low back pain until about 20 years ago when it 
became progressive and then constant.  He did not describe 
radicular pain in the lower extremities.  The impressions 
included chronic musculoskeletal lumbosacral pain with no 
evidence of neurological deficit associated with it at this 
time, as well as diffuse symmetrical sensory peripheral 
neuropathy involving all four extremities.  This was not 
related to the veteran's back pain.  

Following review of the veteran's records, an addendum to the 
neurological evaluation was submitted in August 1998.  The 
examiner stated that the veteran's current musculoskeletal 
low back disability is not related to the complaints and 
findings noted in service, and it was not as likely as not 
that any currently identified low back disability was caused 
or chronically worsened by the veteran's service connected 
arthritis of the knees.  

After careful review of the veteran's contentions and the 
evidence of record, the Board finds that entitlement to 
service connection for the veteran's lumbar spine disability 
is not merited.  The evidence shows that the veteran was 
treated for back pain during service on at least three 
occasions.  However, these occasions were all separated by 
several years, and one of these instances appears to have 
been related to a genitourinary complaint.  The record 
indicates that the veteran's pain improved on each occasion, 
and he returned to duty.  There is no record of any treatment 
for a back disability over the veteran's last nine years of 
service, and the retirement examination was negative for a 
back disability. 

The post service medical records are negative for evidence of 
a back disability during the one year presumptive period 
following discharge from service.  The November 1969 VA 
examination was negative for complaint pertaining to or a 
diagnosis of a back disability.  The first post service 
evidence of a back disability is from April 1975, which is 
nearly six years after the veteran's discharge from service, 
and more than 15 years after his last previous treatment for 
the back in March 1960.  The remainder of the post service 
medical records show continued treatment for a back 
disability, but there is no opinion that relates the current 
disability to the treatment received during service.  
Instead, the July 1998 and August 1998 opinions of the VA 
examiners found that the veteran's current back disability 
either could not be or was not related to the complaints 
treated during service.  Finally, these same examiners opined 
that his back pain was not related to the service connected 
knee disabilities.  Therefore, the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for a lumbar spine disability.  

II. Evaluation of the Knees

The veteran contends that his service connected knee 
disabilities have increased in severity to such an extent as 
to merit a higher evaluation.  He states that he is unable to 
walk for more than a very short distance before his knee pain 
will force him to stop and rest.

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, plausible claims have been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App.  589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App.  55 (1994).

The record shows that entitlement to service connection for 
arthritis of the right knee and arthritis of the left knee 
was established in a March 1970 rating decision.  A 10 
percent rating was assigned for each disability.  These 
evaluations remained in effect until a September 1998 rating 
decision issued after the most recent remand request 
increased them to 20 percent for each knee.  

The veteran's arthritis of the knees is evaluated under the 
rating codes for traumatic arthritis and gout.  Traumatic 
arthritis is evaluated under the rating code for degenerative 
arthritis.  38 C.F.R. § 4.71a, Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate codes for 
the specific joint or joints involved.  If the limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Code 5003.

Gout is evaluated under the rating code for rheumatoid 
arthritis.  38 C.F.R. § 4.71a, Code 5017.  Rheumatoid 
arthritis as an active process with constitutional 
manifestations associated with active joint involvement that 
is totally incapacitating is evaluated as 100 percent 
disabling.  When there is less symptomatology than the 
criteria for a 100 percent rating but with weight loss and 
anemia productive of severe impairment of health or severely 
incapacitating exacerbations occurring four or more times a 
year or a lesser number over prolonged periods, a 60 percent 
evaluation is assigned.  Symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times a year are evaluated as 40 
percent disabling.  One or two exacerbations a year in a 
well-established diagnosis are evaluated as 20 percent 
disabling.  For residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5002.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The 
ratings for the active process will not be combined with the 
residual ratings for limitation of motion or ankylosis. The 
higher evaluation will be assigned.  38 C.F.R. § 4.71a, Code 
5002.  

Limitation of extension of the knee to 45 degrees is 
evaluated as 50 percent disabling.  Limitation of extension 
to 30 degrees receives a 40 percent evaluation.  20 degrees 
of extension is evaluated as 30 percent disabling.  
Limitation of extension to 15 degrees merits a 20 percent 
evaluation.  Limitation of extension to 10 degrees is 
evaluated as 10 percent disabling.  Limitation of extension 
to 5 degrees is evaluated as 0 percent disabling.  38 C.F.R. 
§ 4.71a, Code 5261.  Flexion that is limited to 15 degrees is 
evaluated as 30 percent disabling.  Limitation of flexion to 
30 degrees merits a 20 percent evaluation.  Limitation of 
flexion to 45 degrees warrants a 10 percent evaluation.  
Limitation of flexion to 60 degrees is evaluated as zero 
percent disabling.  38 C.F.R. § 4.71a, Code 5260.  

The evidence for consideration includes VA treatment records 
dated April 1990.  These records show that the veteran was 
seen for complaints that included his knees.  His lower 
extremities had normal range of motion with no sign of 
inflammation.  There was no crepitus, the knee ligaments were 
intact, and there was no effusion.  The diagnosis was chronic 
arthralgia with normal examination.  

A private examination conducted in May 1990 in conjunction 
with the veteran's claim for entitlement to Social Security 
disability benefits shows that the veteran said he had been 
experiencing leg pain for 30 years.  He said he could not 
stay on his feet.  He reported a history of significant joint 
pain, swelling, heat, and tenderness of the knees.  The knees 
had range of motion from zero to 135 degrees bilaterally.  
Normal range of motion was also noted to be from zero to 135 
degrees.  There was no heat or swelling.  

September 1990 treatment records show that the veteran was 
seen for arthralgias, including arthralgias of the knees.  
The veteran had normal gait and movement, with a full range 
of motion.  The diagnoses included degenerative joint 
disease. 

A statement submitted in conjunction with the veteran's claim 
for Social Security disability benefits shows that the 
veteran complained of severe pain of many joints, including 
his knees.  He stated that this pain kept him awake at night.  

The veteran was afforded a VA examination in November 1990.  
He complained of constant pain in his knees, and stated that 
he was unable to stand for more than 10 minutes or walk for 
more than five or 10 minutes.  He said he was unable to 
squat, kneel, or climb stairs, and he reported occasional 
swelling.  The knees did not lock or give way.  He said he 
had to quit his job due to knee pain.  On examination, the 
knees had extension to zero degrees and flexion to 80 
degrees.  He ambulated with a marked limp.  There was no 
edema, effusion, or deformity noted.  He could not squat, and 
the ligaments appeared intact.  The diagnoses included 
arthritis of the knees.  An X-ray study conducted at this 
time revealed minimal degenerative joint disease of the left 
knee.

The veteran underwent an additional VA orthopedic examination 
in January 1991.  He stated that his knees would hurt if he 
stood for about five or 10 minutes or walked approximately 
five to 10 minutes.  He also had pain in his knees and legs 
at night, which was relieved by walking around.  He did not 
use a cane, brace, or other device to assist in ambulation.  
He did walk with a limp on the right.  On examination, there 
was no ligamentous or cruciate instability of either knee.  
There was moderate patellofemoral crepitus in both knees.  
Active flexion of both knees was 145 degrees to complete 
extension.  An X-ray study revealed narrowing of the medical 
compartment on the left with some slight degenerative 
changes, as well as a slight narrowing of the medial 
compartment on the right.  The final diagnoses after 
rheumatoid arthritis testing, uric acid testing and 
additional laboratory studies included mild medial 
compartment narrowing, both knees.  

A June 1991 note from the veteran's private doctor states 
that he has treated the veteran for several disabilities, 
including inflammatory and degenerative arthritis with muscle 
spasm.  Treatment of the knees was not specifically noted.  A 
May 1993 note from the same doctor essentially repeats this 
information.  

The veteran appeared at a hearing before the undersigned 
Board member in September 1992.  He stated that his knees 
would give out after walking just a minimal distance.  This 
was relieved with rest and elevation of the legs.  He would 
experience swelling, and had constant pain.  The pain would 
keep him awake at night.  The veteran did not use any devices 
to assist in ambulation, but he was treated with pain 
medication.  He was unable to complete a squat.  See 
Transcript. 

VA treatment records from May 1993 reveal that the veteran 
was seen for complaints of pain in his legs and feet.  His 
pain was improved with rest, but his symptoms had increased 
over the previous two years.  The diagnostic impressions were 
claudication and peripheral vascular disease.  

The veteran underwent a VA orthopedic examination in 
September 1993.  He noted that he had received cortisone 
injections in the past for his knee pain, and that he was 
also treated with medication.  On examination, there was no 
effusion of the knees.  There was some mild patellofemoral 
crepitance in both knees.  Active flexion of both knees was 
to 140 degrees to complete extension.  There was no 
ligamentous cruciate instability involved.  An X-ray study 
conducted at this time revealed some narrowing of the medial 
compartment of the right knee, and some minimal osteophyte 
formation off the medial femoral condyle.  The left knee also 
had some osteophyte formation on the femoral condyle 
posteriorly.  No other abnormalities were noted on X-ray.  
The impressions included mild degenerative changes of both 
knees.  

VA treatment records dated March 1994 and August 1994 show 
that the veteran was seen for complaints of lower extremity 
pain.  The impressions included peripheral neuropathy of an 
unknown origin.  

The veteran was afforded an additional VA orthopedic 
examination in January 1995.  He stated that his knees hurt 
all of the time.  He said he used to have swelling of his 
knees, but that now occurred only occasionally.  On 
examination, the knees had full extension and flexion to 135 
degrees bilaterally.  All ligaments were intact and nontender 
to stress.  Lachman and McMurray's tests were negative.  
There was no swelling, redness, or effusion.  The examination 
was within normal limits.  The X-ray studies showed changes 
in both knees of a moderate degree.  The joint spaces were 
well maintained, but there was some irregularity in spurring 
and narrowing of the joint space.  

The veteran underwent a VA rheumatology consultation in July 
1996.  He was noted to have a long history of bilateral knee 
pain.  The knee pain was unrelated to activity.  On 
examination, the extremities had no evidence of active 
symptoms or sequelae of chronic arthritis.  An X-ray study 
revealed minimal degenerative joint disease of the knees.  
The impression was of minimal degenerative joint disease, 
with no objective findings to explain the veteran's 
complaints, and peripheral vascular disease of the left lower 
extremity.  

Additional VA examinations were afforded the veteran in July 
1998.  On orthopedic examination, the veteran stated that 
prolonged weight-bearing caused pain in his knees.  On 
examination, the right knee had a range of motion from zero 
to 130 degrees.  The examiner stated that the veteran should 
have about zero to 140 degrees of motion for his age group.  
The extremes of these motions were painful.  The veteran 
preferred to hold the knee in approximately 5 to ten degrees, 
and in weight bearing he walked with a bent knee gait of 
almost 10 to 15 degrees.  Retropatellar grating and some 
crepitation were elicited on active and passive motion of the 
joint.  The left knee had a range of motion from negative 10 
to 120 degrees flexion.  There was retropatellar grating 
without an impingement sign.  Both knees showed a soft end 
point on testing anterior cruciate stability.  The 
impressions included degenerative arthritis, right and left 
knee, with knee flexion contracture, left, and partial loss 
of range of motion.  The examiner stated that in his opinion, 
the knees limited the veteran's capabilities for weight 
bearing and walking.  He would have symptoms of stiffness in 
the knee and pain if he exceeded his capabilities.  The 
disability involved the joint structure and not the muscles 
or nerves.  They caused fatigability and weakened movement.  
The veteran was poorly coordinated, and his knee difficulty 
added to this problem.  He did not consider the veteran 
employable in a civil occupation or other because of the 
mechanical restrictions imposed by the pathological process 
in both knees.  

The veteran also underwent a VA neurological examination in 
July 1998.  He described numbness of the lower extremities 
that extended up to his knees bilaterally and symmetrically.  
The impressions included diffuse symmetrical sensory 
peripheral neuropathy involving all four extremities.  The 
examiner stated that this was not related to the veteran's 
knee disabilities.  

In an August 1998 addendum to the July 1998 VA neurological 
examination, the examiner stated that the veteran had some 
incoordination as a result of the peripheral neuropathy.  
However, he added that there was no weakened movement, 
excessive fatigability, or incoordination resulting from the 
knee disabilities.  

After careful review of the veteran's contentions and the 
evidence of record, the Board is unable to find that 
entitlement to a higher evaluation for the veteran's right 
knee disability is merited.  Initially, the Board notes that 
the normal range of motion for the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II.  The range of motion 
for the right knee has been measured at anywhere from zero to 
80 degrees on the November 1990 VA examination to zero to 145 
degrees on the January 1991 VA examination.  Measurements 
obtained in April 1990, May 1990, September 1990, January 
1991, September 1993, and January 1995 were either within 
normal limits, or were specifically described by the examiner 
as normal.  While the most recent measurements obtained at 
the July 1998 VA examination indicate some loss in the range 
of motion, they continue to show a range from zero to 130 
degrees.  None of these measurements provide a basis for an 
evaluation in excess of 20 percent for loss of range of 
motion.  38 C.F.R. §§ 4.71a, Codes 5260, 5261.  Although the 
July 1998 examination stated that there was soft end point on 
testing of the anterior cruciate ligament, all the 
examinations of record are completely negative for recurrent 
subluxation or lateral instability, so that this rating code 
does not provide a basis for an increased rating.  38 C.F.R. 
§ 4.71a, Code 5257.  Ankylosis of the knee has not been 
demonstrated.  38 C.F.R. § 4.71a, Code 5256.  Finally, the 
July 1996 rheumatology examination was negative for active 
gout, and there is no evidence that this disease is active.  
38 C.F.R. § 4.71a, Codes 5002, 5017.  Therefore, none of the 
examinations of record demonstrate symptomatology that more 
nearly resembles that of the next highest evaluation, or 
provide a basis for an evaluation greater than 20 percent 
under any of the applicable rating codes.  38 C.F.R. § 4.7.  

Similarly, the Board is unable to find that an increased 
rating is warranted for the veteran's left knee disability.  
The range of motion of this knee has been measured from zero 
to 80 degrees of flexion at the November 1990 VA examination 
to zero to 145 degrees at the January 1991 VA examination.  
As with the right knee, measurements obtained in April 1990, 
May 1990, September 1990, January 1991, September 1993, and 
January 1995 were either within normal limits, or were 
specifically described by the examiner as normal.  The July 
1998 VA examination contains the most recent measurement of 
the range of motion, and shows it to be from negative 10 
degrees to 120 degrees.  None of these measurements provide a 
basis for an evaluation greater than the current 20 percent.  
38 C.F.R. §§ 4.71a, Codes 5260, 5261.  Again, there is no 
evidence of instability, ankylosis, or gout as an active 
disease, so that these rating codes do not provide a basis 
for a higher rating.  38 C.F.R. §§ 4.71a, Codes 5002, 5017, 
5256, 5257.  Therefore, a higher evaluation for arthritis of 
the left knee is not merited.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in reaching this decision.  In this regard, 
the Board notes that there is a great deal of discrepancy 
between the amount of fatigability, incoordination, pain and 
weakened movement noted by the orthopedic examiner and that 
noted by the neurological examiner.  However, even if the 
Board were to evaluate the veteran according to the more 
severe findings recorded by the orthopedic examiner, they 
still would not provide a basis for an evaluation greater 
than 20 percent for either knee.  These factors have not been 
shown to reduce the range of motion or other functioning of 
the veteran's knee to a degree that would warrant a higher 
evaluation.  The veteran retains near full range of motion.  
The measurements of the musculature of the legs were noted in 
July 1998, but they were not described as atrophic.  The 
neurological examination findings have noted that the pain of 
the lower extremities from peripheral neuropathy is not 
attributable to the knee disabilities, and that the increase 
in incoordination was due to this condition.  Finally, the 
July 1996 VA rheumatology examination could not find an 
objective basis for the veteran's complaints.  Therefore, as 
any pain, excess fatigability, weakness, or incoordination 
has not been demonstrated to result in impairment of greater 
than 20 percent for either knee, a higher evaluation on the 
basis of these provisions may not be awarded.  


ORDER

Entitlement to service connection for a lumbar spine 
disability is denied.  

Entitlement to an evaluation in excess of 20 percent for 
arthritis of the right knee is denied.

Entitlement to an evaluation in excess of 20 percent for 
arthritis of the left knee is denied.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

- 9 -


- 1 -


